14s



            OFFICE OFTfifi AlTORNEY   GRNRRALOF~
                               AUSTtN




HOBOlY4bh Ooorge FT.SIeypar4
Comptroller Publie .4ooouuts
motin, texaa
Dear Sir:




                                              an4 r*,latsdquis;


an interprotatiu
passed at the Ha
litlm.


                                       ime   6eaate   Bill
                                      salon of the
                                      advise this de-

                           his ~111 will affect the
                           rentals aacruing under lease
                           , 1943, which la the effeot-

                       lmpoees a duty upon all Uepfirtsients
         and agenolo::of the State (2orernment;when r@crtal
         spnoe is nea4a4 for carrylug on the eawatial funo-
         tion8 of such agencies or departments of the State
         Government, to submit to the State Board of control
         a request giving tbe type, kind, an& stzs of build-
         ing needed, together with any other nroeeeary
                                                                 146




TTO~.George F. SheFpati, page 2


     description, aad to state the purpose for nhlab
     it will be urei3m4 the need therefor; end, if
     ln the dfrcretion of the Board ruoh epeoe tr
     needed, the Boar4 of control ray prooeed to ad-
     vertise an4 let bide, eto.
           “Thie statute doer not prescribe a penalty
     for failure  of ruoh departments or agenofos of the
     State Oovernment to make the request  to the Boar4
     Of Control.
          *r2. Is this d*prrtment authorized to iawe
     warrant in pafPsnt OS olalm for rental where the
     deQaStI&eBtfailed to COD&plywith ,4.B. 190.2667”
           Sanati.Bill 266 warnensoted by tha 48th Legiolature
as C.hapt& 2S?& .&&o 194b. xeaording to 8 tootnote appearing
on page St38of Vernon*a Texae Sesrion Law Sex-vloe,this Act
will be lnoluded in Vernon’@ Annotated civil Statute8 ae Art-
fole 6bUb. POC the plrporresof thin opinion, however, we
shall rafer to this 1eg:isletlonhereinafter a6 senate Bill
xo. 266, or  simply as the Bill or the not.
          The portion8 of thla le(lltGatloawith rhleh your
inquiries ora ooaoorned, being E.eetiona%, 2 and 3 of the
Rot, rea4 aa followe:
          %eotion 1. Hereafter all departmat      an4
     ag4nolea or the State Government, when rental
     epaoe Le needed for aarrylng on the lroantlal
                           shsllQT*Ubmy%T+ttr
     runotlone of suoh agenoles     de          of
     the State Ootarnment,               3% the State
     Soar4 of control a rqueat therefoti;-#viag the
     trpe, kfnd, an4 size of building needed,,together
     with any other neaeseary deeaription, and etatfng
     the purpose for whloh It will be used and the need
     therefor.
          *Ssotlon 2. ';'he state mar4 of control, upon
     rsoelpt of suoh requeet, an4 if the money haa been
     made available to puy the rental thereon, and if,
     in ths diucretlm of the Board euah apaoe ir neede4,
                                                                147




Boa. ueorge 2. Sheppard, Page 3


     shall forthwith e4vertiee in a newspaper,which
    haa been ragularly publlehed an4 QirOulb.te4in
     the city, or town, where auah rental epeos is
     wrought,for bids cm suoh rental spaoe, for the
    uees indioated and Sor 8 period Of not to eroeed
    two yaars. After such bids have beon reoeived
    by the State Boer4 of control at its principal
    offios in Austin, Tbxaa, an4 publioly opened,
    the slwardfor suah rental oontract will be mmde
    to the lowset en4 beat bidder, en4 upon euoh
    other terms aa may be agreed u9on. The term0
    of the oontreat, together with the notice of
    the eward of the state Barr4 of Control wfll
    bs submitted to the .AttoraeyUeneral of Texas,
    who will oause to be prepared end ereouted in
    aocordance with the terms of the agreement
    suoh aontrsat in qua4ruplloete; one oi whaiolt
    .will be kept by eaoh party thareto, one by the
    State Boar4 of Control, cm4 one by the Attorney
    Goneral of Tesao. The partiee to such eontract
    will be thr departnent or agenoy or‘ the.govern-
    ment using the epaae as lessee an4 the party
    renting the space as lea8or.
           "Seotion 3. aithin thirty d4pr after thm
     effeotlre date of this Aat, all departments 8~4
     agenoies of the state Cwerrsnt       at thir time
     Ieaaing or renting spa04 from any peraoa, rim3i,
     or corporation whosmoever, rrilloause to be prc
     pare4 and delivered to the &ate Board of control
     in ?.ustin,Texas, a copy of any wrttton rental     or
     lease a~retment now in foroe    an4 ourrent, or any
     statement  of any ore1 underatendlag    upon which
     any leaee or rsntal public funds em being ex-
     pended, if 6uoh action has not already bsen taken.+
           This bill wac pas844 unaniaoualy by both houses of
the Leei mlature, and, under its emergenay olauae es you
state4 in your letter, it beoeme effective imae4stely upon
approval on Way 7th.
          your first inquiry raises the question  of whether
the Aot lnvalidat$s or oonditionr bxii?ititxg
                                            ~eaaes, and gives
Xon. Gsorge R. Shei;pard,Page 4


rise to the following two propoaltlona: (1) whether the
Legislature by anaotmnt of the first two amotions of tba
Bill Intended to canoal existing lease8 and rental agrea-
wnta and thus to require Stats departments and aganoies
lmedl8taly to socure naw ooatraota nndor the method pn-
scribed In these two la o tia naln4
                                 ; / o(E)
                                        r ahrthor the
Laglalatur8 intended to oondltian ths oontiaurd arlatonoe
of leams end rantal agreuasnta upon a lft8rrl aompllana*
by auoh d8partmmta and agsnol88 with  the provisions of
r,aotlon3 of the Act.
          Ii sither ar both or three prOpo8itionS 8hOuld b8
resolved in the affirimtlve, than the Act right oonoelrably
affoot the paymant or current rentals under existing eon-
treat6 rhfoh Jmd their lnoeption prior to l&y 7th. If both
should ba roaolred in the wgatlva, w8 would be repulrod to
hold that the Aot has no effeot upon tha paymontr la question.
          In the abwnoa  of any lnforastlon to the oontraxy,
we aaaume that all of the oontraotm you haoe,$n tind wera
valid agroenenta, properly mtardd into, an~~olndiag upon
the Btattiprior to Kay 7th.                v
                It 1s well srttlad tkatuhon the Stat8 m&or a
oontraot it iu as mob bound thereby a8 a oltdeen uauld br
bound upon a like ooatraot. 8tat8 v. IUllot (clv. App.,
&dV8StOD,        1919) 212 D. %. 69$, 8rrOr refu8sd. The aloak
Of crorrl’dgnty      does not l?S118V8 the State uf the duty to
r8apoOt lta oontmotual obllgation8. The faot that           It uaa-
not be eu8d without its oona8nt in no way detracts rrfm the
propOaltlon that it la llabl8 wasr         Ifs QOnbr8Ot8.

          As pointed Out by Chief SUatiO8 MOCl8ndOlIOf th0
au&in Court af Civil   Appeals, 'The lmpotenor 0r prlrat8
lndlrlduals to enforoe  ttrough thdr oourt8  thrlr Ocmtnotucrl
rights against th8 Steie, by re8ilOnOf lnabllltjrto au8 tb0
State without its oonaeat . . . dces not affeot the blndlng
force Of state ObligatlOn8. . ." Stat8 V. Elliot, aupra.
          The sanctity of oontr8ota 18 aafeguanbd by both th*
Conetltutlon of Texas and the Ooaatitution Of th8 Unft@d States.
                                                                      :l49



Hon. George il.:;heppard,Pa&e 5


             SeOtiOn 16 of Arti      I Of the State ConetitutIon,
a part of    aur Sill of Righta,   provides:
           ";lio
               bill oX attainder, ex post faoto 1au,
      retroaotlve law, or any law impairing the ob-
      ligation of oontraota shall be mado."
             Ceation 10 of Art1018 1 of th8 Fadsral Constitution
prorldeia:

           *No Eon. George :47
     Tex. 421.

          Khfle it is true that Section 3 of the Act requires
all departments and agencies occupying rental space under ex-
isting leases or rental agreements to deliver copies of such
leases m’agreements  to the Board of Control within th+rty
days after the effective date of the Act, it is likewise tN0,
as you have pointed out. that the Act provides no penalty for
                                                                    151



Pon. George TT.Sheppard,    Peg4   7




failure to eonply with this providon.   A dlscusilon 0r
possible means cf enrorolng thi8 requiremsnt *auld not be
geramne to this opinion.
          However, w4 will st4te that we rind nothing In th4
Aot whloh would 4uthorIzo you to withhold pymaasntsai rentals
to lnduoe the departments or agenoios to ocmply with this pro-
vldon.
          ft is not wIthIn the power of 4 mInlsterI41 offloor
to deolare ~016 and refuse to enforce or oaply with 4 oontraot
that has been duly 4Bd orrloiall~ apprcwed by thosa authorized
by law to p468 upon and to sfteot Its lteoution.   Charles
Scribnor*s 2ons Y. bmrrs, 114 Tsr. 11, 282 S. Vi. 722.
          we rI6ht 4dd that this mans or ooeroion might be
more p4lnful to its 14ndlord than to the receloitrant agenoy
or Q4@4rtaent. i?eare unwillIn$ to nad into the Aot suoh 4n
lneirsotivssenctlon in the absrno4 ot sxpr488 language re-
qulrlnd it.
              @hat we have said demonstrates that we 4r4 or tlm
opinion that the langusgo       or the Aot is pl4in and unambiguous.
filnoo  its smming    is ol44r,   undor settlsd rules of rtatutorr
oonstruotlon,     the dot should be oonstrued and given    efi4ot ao-
oord:n(l to its tams.       04ddy  v. First National Bank, 115 fer.
m;, 28s s. ff.472, 4n4w4ring        questions oertirlbd, 283 s. 6.
     ; SQ T4X. Jr. 219.
          we therorore answer your rirst qgestlon in the nega-
tire. You are theroforo reapaotfulQ advised, end It is ths
opinion of this departmat, that Samto El11 No. 266 till not
erreot the paymmt  or ourr4nt rentdls aooruI,ne under a r4lld
lease smde prior to I4y Ith, whioh Is still In etfeot.

          ihet we have 4,lreadysaid answers in pert your Second
questIon. we are or the opinion that rellur6 OS an a@mOy or
department tc oomply with the provlsloas of Saotion 3 Or the
&ot 6044 not affeot your authority to iaaua a warrant in pay-
ment of e 014im for rental against a departnant which had not
oomplled with this providcn, and you are as fully authorized
to issue such warrant ~4 you were before parsags of Senatr
Bill NO. 265.
Hon. George Ii.Sheppard, Page 0


          Any new lease or rental contract entered into
eStsr passago of Senate Bill No. 266 must be axeoutad in
th4 manner prasoribsd by Seotions 1 and 2 or the Act. The
Legislature having provided e mode for the securing of ran-
tal spaoo, the ag4noiss end departmantaatrooted are re-
striotod to that mod4 and must oonfone to t&see requir4mants.
Pbrguson v. Halsell, 47 Tex. 421. This being the only method
whereby Stat4 dopartmontsand agenoies may seoure rental spaoe,
the Stat.4would not ba bow@ by any oontraat not ontared into
In strlot ooniormancrewith the &Wovf4ionsof Ssotionsland 2
Or th4 AOt. Steta 1. Perlst4In (Cit. App. Austin, 1935) 79
9. W. (2d) 143, error dlsmIssod; Nichols v. Stats, 11 Clv.
App.   S27,   32 S.   W. 452.

          In reply to your sroond pusstion you are, thsrsforr,,
reep4otfullyadvised that you would not b4 authorized to -1ssu4
warrauts in payment of olaIms for rental under lsasss or r4ntal
agrauwnts entsred into since May 9th. unl.rsssuoh leases and
rental agroenant ware entered into la ths manner pr4sorib4d by
SeotIOna 1 4nd 2 OS 84Mt0 Bill ?ifo.266.
           As an aid to you in administeringclaims undar this
legIsletIon,WI might add further that all rsntal ago4m4nts
and 144ses, which have not 4xpired prcrrlously,will automat-
ioally tsrmlnat4 on August 31, 1915, the lest day cU ths our-
rent blonnlum.   Th4 Suprsm4 Court has ruled that the State oan-
not bo bound upon e 144~x4 contmot that extends beyond th4 two
year period oovrred by the appropriationund4r whioh rsntals
thoreundorarc payable. Port worth Cavalry Club v. Shopgclrd,
125 Tex. 339, 85 S. W. (26) 860.   Therefore, 411 strrtedepart-
larntsaffected by this l4g1slationmust snter,intonsw lsas4
agreenwnts  to take streot on Septembrr 1, 1943.
          Trusting that wo hare ruily 4uswer4a your inqtiw
end that you will cell upon us ii wa oan be or rurther servioe,
we am
                                        Yours   very truly
                                    ATTORNW GENSRAL OF TEXAS


                                                mt4r ~en1soaloo
                                                      ASSfStSflt   //.--\

nhr0
4
@. c. #4?